934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rhonda R. BROWN, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND MENTAL HYGIENE, Defendant-Appellee.
No. 91-2051.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided June 4, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-1564-HAR)
Rhonda R. Brown, appellant pro se.
D.Md.
DISMISSED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Rhonda R. Brown appeals from the district court's order denying her "Motion for Appointment of Counsel and/or Renewed Motion for a Court Appointed Attorney" and request for a hearing.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  Nor is the order appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).    See Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.